UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant o Filed by a party other than the registrant x Check the appropriate box: oPreliminary Proxy Statement. oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). oDefinitive Proxy Statement. xDefinitive Additional Materials. oSoliciting Material Under Rule 14a-12. IMH SECURED LOAN FUND, LLC (Name of Registrant as Specified in Its Charter) THE COMMITTEE TO PROTECT IMH SECURED LOAN FUND LGM CAPITAL PARTNERS LLC G. LOUIS GRAZIADIO III WILLIAM R. LANG TODD A. MIKLES RONALD TUCEK CLIFF RATLIFF (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-1 1(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: The Committee to Protect IMH Secured Loan Fund placed the following advertisement in The Arizona Republic: IMH SECURED LOAN FUND INVESTORS Do you really want to reward the current manager for the $400 million of equity lost on their watch? Do you know your current manager received over $93 million in fees, despite this performance? Do you know about the important tax consequences and redemption rights you could lose? Are you ready to hear about a real alternative? Please join LGM Capital Partners for an informative gathering to discuss critical issues regarding your investment. When: Thursday, June 10, 2010 Time: Join us anytime from 8 am to 8 pm 7150 East Camelback Road, Suite 444 Scottsdale, Arizona 85251 For more information call 800-861-5006 or visit lgmcapitalpartners.com ADDITIONAL INFORMATION The Committee to Protect IMH Secured Loan Fund has filed with the SEC a consent solicitation statement and consent card in connection with its solicitation of written consents from the members of the Fund. The Committee strongly advises all members of the Fund to read the Consent Solicitation Statement because it contains important information. The Consent Solicitation Statement is available at no charge on the SEC’s website at http://www.sec.gov.
